DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 6/25/2021 has been entered.

Response to Amendment
Applicants’ response filed 6/25/2021 amended claims 1, 5-6, 12-13 and 16-17 and added new claim 19.  Applicants’ arguments addressed below are not persuasive in overcoming the 35 USC 103 rejections over Zon and Zon in view of Jukes from the office action mailed 7/24/2020; therefore these rejections are maintained below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The words "acceptable" and “elevated” in claim 1 are relative terms which render the claim indefinite.  The words are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 5, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zon et al., US Patent No. 4,876,020 (hereinafter referred to as Zon).
Regarding claims 1-3, 5, 14 and 16, Zon discloses a lubricating oil composition for use in marine lubricants wherein the lubricating composition is suitably prepared by addition of an additives concentrate to a lubricating base oil (as recited in claim 1).  Such a concentrate generally comprises a lubricating base oil as solvent/diluent (as recited in component (ii) of claim 1) (Col. 3/L. 25-50) and one or more additives in a concentrated form.  The present additive concentrate comprises a lubricating base oil, up to about 60% w of overbased alkaline earth metal salt, such as a salicylate-based detergent (as recited in component (i)(A) of claim 1) (Col. 2/L. 10-36), and from about 0.5 to about 5.0% w of the stabilizing agent, such as, a polyalkoxylated alcohol which includes polyethoxylated C8-15 alkanols containing 4 to 10 ethoxy groups (as recited in component (i)(B) of claim 1 and reads on claims 2-3, 5, 14 and 16) (see Claims 1 and 7 of Zon and Col. 3/L. 25-50).  
Zon does not explicitly disclose the HLB in the range of 7-9.5 as recited in claim 1.  It is the position of the examiner that based on the disclosure of the stabilizing agents of Zon that the stabilizing agents will have a HLB ranging from 7-9.5.  It is noted that a prima facie case of obviousness has been established when the reference discloses all the limitations of a claim except for a property and the examiner cannot determine whether or not the reference inherently possesses properties that anticipate or render obvious the claimed invention but has a basis for shifting the burden of proof In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See also   In re Best, 195 USPQ 430,433 (CCPA 1977) as to the providing of this rejection under 35 USC 103. 

Claim Rejections - 35 USC § 103
Claims 6-13, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zon in view of Jukes et al., US Patent Application Publication No. 2016/0215234 (hereinafter referred to as Jukes).  
Regarding claims 6, 12-13, 15 and 17-18, Zon discloses all the limitations discussed above include the composition being used in marine applications.  Zon does not, however, disclose a two-stroke engine marine cylinder lubricating oil composition having a TBN ranging from 10-200 mgKOH/g as recited in claim 6.  
Jukes discloses a marine diesel lubricating oil composition having a TBN from about 5 to about 120 containing a base oil of lubricating viscosity, an overbased alkylaryl sulfonate detergent (as recited in claims 12-13) (see Abstract and Para. [0014]) and 0.1 to 10 wt% of a rust inhibitor such as polyoxyethylene lauryl ether (as recited in claim 6) (see Abstract and Para. [0003] and [0088]).  It would have been obvious to one of ordinary skill in the art at the time of the invention combining prior art elements according to known methods to yield predictable results.      

Regarding 7-11 and 19, see discussion above.  

Response to Arguments
Applicants’ arguments filed 6/25/2021 regarding claims 1-3 and 5-19 have been fully considered and are not persuasive.  
As a preliminary matter – when looking to the remarks filed 7/6/2020, it is the position of the examiner that applicants argued “[A]pplicants submit that, as the Zon et al. patent fails to expressly disclose any additive concentrates that contain an alkoxylated alcohol having the claimed alkyl chains, which inherently has an HLB value within thee claimed range, the Zon et al. patent fails to anticipate claims 1 through 5, 12 and 16 under 35 USC Section 102(a)(1).”  This argument is adequately addressed by the office action wherein the anticipatory rejection is withdrawn and it was explicitly stated that applicants’ arguments are the reason for the withdrawal of the anticipation rejection.   
Applicants have not rebutted the examiner’s prima facie case of obviousness discussed above in terms of the Zon reference.  Applicants have not shown that the stabilizing agents of Zon do not inherently have nor render obvious the HLB profile of the instant claims.  Applicants point to the solitary example from their specification to show that not all alkoxylated alcohols have a HLB within the claimed range.  This argument is not persuasive in rebutting the prima facie case of obviousness set forth above over Zon.  Zon explicitly discloses polyalkoxylated alcohol which includes polyethoxylated C8-15 alkanols containing 4 to 10 ethoxy groups which clearly overlaps component (i)(B) of claim 1.  Applicants should consider the entire prior art reference when assessing the probative value of the reference and not solely the preferred 
Applicants also argue that the Zon and Jukes references are not properly combinable as the Zon reference uses carboxylate/salicylate detergents and Jukes uses sulfonate/phenate detergents.  This argument is also not persuasive.  Jukes in paragraph 0007, explicitly discloses that the use of salicylates, phenates and sulfonates are well-known additives used to neutralize sulfur oxide produced by combustion of the fuel and disperse combustion deposits such as sludge.
Applicants further argue that the instant application demonstrates unexpected results therefore overcoming the prima facie case of obviousness set forth above.  This argument is not persuasive.  
In order to demonstrate unexpected results applicants must fulfill two criterions:  1) applicants must compare their formulations against the closest prior art, and 2) the claims must be commensurate in scope with data provided.  
Regarding the first criteria – applicants have compared their formulations against the closest prior art as shown by the Tables from the instant specification.      
Regarding the second criteria – the claims are not commensurate in scope with the data provided.  For example, the example formulations from the instant specification require very specific detergents present in narrow concentrations, the same can be said regarding the alkoxylated alcohol component which also has a very specific HLB that is broadly recited in the instant claims.  These limitations are broadly recited in the instant 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771